Citation Nr: 1735737	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a kidney disorder, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The psychiatric claim  on appeal has been characterized to include any acquired  psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With further regard to the psychiatric claim, in an August 2011 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD), and in a January 2012 decision, the RO denied service connection for depressive disorder, not otherwise specified (NOS).  The Veteran did not appeal those decisions.  However, as the current claim is based on diagnoses not of record when the previous decisions were rendered, including a mood disorder NOS and a cognitive disorder NOS, it has not been characterized as an application to reopen based on the August 2011 and January 2012 rating decisions.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding, claims based upon distinct diagnosed diseases or injuries must be considered separate and distinct claims.)

The electronic filing system contains additional documents pertinent to the appeal that were associated with the record since the issuance of the April 2013 and November 2015 statements of the case (SOCs).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for a kidney disorder and heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Depressive disorder NOS and a mood disorder NOS are related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for depressive disorder NOS and a mood disorder NOS have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran has a current psychiatric diagnoses of depressive disorder NOS and a mood disorder NOS, documented on VA examinations in April 2011 and October 2012, respectively.  

The April 2011 and October 2012 VA examiners both found the Veteran's depressive disorder and mood disorder were at least as likely as not related to his military experiences.  The examiners essentially found the Veteran's disorders to be of mild severity, and that his symptoms did not meet the diagnostic criteria for PTSD. These positive nexus opinions constitute the entirety of the evidence on the etiology of the Veteran's psychiatric disorders; there is no evidence to the contrary of these opinions.

As for the Veteran's military experiences founding the basis for the positive nexus opinions, the Veteran's DD Forms 214 do not indicate receipt of a combat medal as contemplated by 38 U.S.C.A. § 1154 (b).  However, service treatment and personnel records show that the Veteran served in the military for 20 years, which included periods of service in Thailand during the Vietnam War.  As discussed in the remand section below, his personnel records also indicate a brief period of service in the Republic of Vietnam in 1965.  The Veteran reported to the VA examiners that during his Thailand service, there were approximately five occasions on which he learned of crew ultimately lost on aircrafts he had "pre-flighted."  This resulted in the deaths of 10 pilots total.  He reported that while stationed in Thailand, his unit was on alert for enemy attack approximately 80 percent of the time.  He reported that he did not witness or experience direct combat, but that he experienced an instance of friendly fire from a F104 aircraft where rockets were released.  This event occurred in 1967.  He also reported feelings of guilt from an instance in which he was chosen to go on assignment in Korea but turned it down, and later learned that the individual who went in his place had been killed, along with the entire crew, in Laos a year later.

He also submitted two buddy statements in support of his claim.  In September 2016, D.S. submitted a statement recalling the friendly fire event from 1967.  D.S. stated he remembered the incident but that it had been so long he could not remember if he was there or if he heard about it in the fuel shop.  In October 2016, T.H. submitted a statement also recalling the friendly fire incident.  He stated that he was in the barracks next to the end of the flight line when it occurred.  He heard a series of explosions.  The first was very loud, and T.H. thought they were under attack.  As the explosions grew quieter, he went outside to his duty station on the flight line and saw men and ambulances everywhere.  The unit was debriefed and was informed that the pilot of the F104 had not given the appropriate signal as the rockets were being armed, and the entire pod had fired.  T.H. believed that an Air Force Major had been killed when the first rocket hit a generator shack on the flight line, and that there may have been civilian injuries in the town of Udorn.  

The Veteran's service treatment records do not contain a diagnosis of  a psychiatric disorder, but, the examiner on separation in  September 1973 documented frequent trouble sleeping, due to "nerves."  Current trouble sleeping was similarly documented by the April 2011 and October 2012 VA examiners.  Additionally, a review of the Veteran's lengthy military personnel file documents the general nature of the Veteran's service with statements such as one from February  1967, "[the Veteran] remained flexible during extremely distressing periods of high tension and demanding accuracy while performing this most responsible job in an exemplary manner."

The RO denied the claim due to the fact that the friendly fire incident could not be corroborated.  In doing so, the RO relied heavily on the Joint Services Records Research Center's (JSRRC) inability to corroborate the event.  However, the JSRRC's search was limited to a narrow window of time, from February to April 1967.  

In Gagne v. McDonald, 27 Vet. App. 397 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA was, at minimum, obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  The Court held that VA's duty to assist was not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees did not make those efforts futile.  The only limitation to this duty, other when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  

In light of the minimal search conducted by the JSRRC and given the remainder of the evidence, the Board accepts the Veteran's contentions of in-service psychiatric trauma due to the events described.   The Board finds that the in-service events described by the Veteran are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  His contentions are further corroborated by the documentation of "nerves" on separation from service, his military personnel records describing the "distressing" nature of his service, as well as the lay statements of D.S. and T.H.    

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his depressive and mood disorders NOS.

Again, there is no evidence to the contrary of the April 2011 and October 2012 VA examiner's reports.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The reports are adequate for the purposes of adjudication.  The examiners based their conclusions on a review of the electronic claims file, including military records, and the Veteran's admissible and believable reports of in-service psychiatric symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  They provided a rationale for the conclusions reached based on an assessment of the Veteran's current and in-service symptoms.  The evidence is at least in equipoise in showing that the Veteran has a depressive and mood disorder NOS attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

On a final note, the October 2012 VA examination report also contains a diagnosis of cognitive disorder, NOS.  The examiner determined, however, that this disorder was less likely than not caused by or a result of military service.  Rather, the cognitive disorder was at least as likely as not due to aging, as the Veteran was 75 years old at the time of that examination.  The examiner found that the symptoms attributable to the cognitive disorder were distinguishable from those of the mood/depressive disorders, as the symptoms of distressing dreams, remorse, sadness, and chronic sleep impairment were "100% attributable to the mood disorder."  The scores obtained on cognitive testing ("SLUMS" testing) that indicated some memory and concentration impairment were attributed by the examiner to "being 75 years old."  There is no probative evidence to the contrary of the VA examiner's opinion as to the cognitive disorder.  To the extent any lay statements are supportive, in weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  The preponderance of the evidence is against a finding that the cognitive disorder NOS is related to service.


ORDER

Service connection for depressive disorder NOS and a mood disorder NOS is granted.


REMAND

As for the kidney disorder, VA treatment records, including a March 2012 note for example, document current chronic kidney disease.  The Veteran reports that a symptom of his current kidney disease has been urinary infections and problems. Service treatment records (STRs) show numerous urinary complaints, including urinary tract infections, including in February 1962, January 1966, and September 1966, for example.  On his September 1973 separation examination, the examiner noted a history of blood in the urine.  A VA examination has not been provided for this claim and must be afforded.

As for the heart disorder, STRs show complaints of tightness in the chest, dizziness, and numbness in the left arm in October 1971.  A cardiology consultation was ordered, but the Veteran's symptoms had resolved when the consultation took place.  On his September 1973 separation examination, the examiner noted a history of shortness of breath and palpitations of the heart.

Additionally, while the Veteran has asserted herbicide exposure in Thailand, his military personnel records indicate a small period of service in the Republic of Vietnam during the Vietnam Era.  A December 1975 record from the National Personnel Records Center in the Veteran's military personnel file documents that the Veteran was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal for service in Vietnam from August 27, 1965 to December 20, 1965.  His DD 214 Form for his period of active duty from September 1964 to September 1968 confirms the award of these medals, and shows that the Veteran had foreign service.

Ischemic heart disease is included among the diseases eligible for presumptive service connection based on herbicide agent exposure.  However, the Veteran's current heart diagnoses are unclear.  Private medical records indicate he has current hypertension, which does not constitute ischemic heart disease under the applicable regulation.  His CAPRI records also include "transient ischemic attacks" in his "problem lists," but the surrounding notes of "subinsular chronic lacunar infarction" suggest these attacks may indicate a cerebral stroke related to hypertension, rather than current heart disease.  See Dorland's Illustrated Medical Dictionary 991-992 (30th ed. 2003).  The Board cannot interpret the meaning of this medical evidence and the remaining medical records do not clarify the Veteran's current heart diagnoses.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A VA examination has not been provided for this claim and must be afforded.  

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination addressing the etiology of his kidney disorder.  

The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current kidney disorder is related to his service, including any exposure to herbicide agents.  

In doing so, the examiner must consider the documentation of current chronic kidney disease, and numerous urinary complaints and infections documented in the service treatment records, including in February 1962, January 1966, and September 1966. The examiner must also consider the history of blood in the urine documented on the Veteran's September 1973 separation examination.

2.  Afford the Veteran a VA examination addressing the etiology of his heart disorder.  

(a.)  The examiner must first identify all current heart disorders, and indicate whether the Veteran has ischemic heart disease.  (Ischemic heart disease is defined under 38 C.F.R. § 3.309(e) to include, but not be limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.)

In doing so, the examiner must consider the documentation of current hypertension, as well as "transient ischemic attacks" with surrounding notations of "subinsular chronic lacunar infarction."

(b.)  The examiner must opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current heart disorder is related to the Veteran's service, including his exposure to herbicide agents.  

In doing so, the examiner must consider the October 1971 service treatment record documenting tightness in the chest, dizziness, and numbness in the left arm with a cardiology consultation, and the history of shortness of breath and palpitations of the heart shown on the September 1973 separation examination.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


